Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 07/26/2021 for application number 17/385,244. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: the specification should be updated to update the status of all noted parent applications. 
On page 1, under section “Related Applications”,  in paragraph [0001] the cited copending applications should be updated with current statuses such as U.S. Patent Application Serial No., the filing date, U.S. Patent No., and the issued date.
Appropriate correction is required.
Claim Objections
Claims 2, 3, 7, 9, 10, 14, 16 – 17, 19 – 20 are objected to because of the following informalities:
Claim 2, on line 2 of page 18 recites, “-----change a subsystem processor performance level while leaving one or more of a frequency and voltage setting of the subsystem processor at a current level--------”. The examiner suggests to replace with -------change performance level of the subsystem processor while leaving one or more of a frequency and voltage setting of the subsystem processor at a current level-------, to avoid antecedent basis issue.
Claim 3, on line 4 of page 18 recites, “-----additional subsystem processor tuning performance data when allocated power is provided to the peripheral device, based on available subsystem processor power;---”. The examiner suggests  to replace with ----- an additional tuning performance data of the subsystem processor when allocated power is provided to the peripheral device, based on available subsystem processor power;------ to avoid antecedent basis issue.
Claim 7, on line 2 of page 19 recites, “-----determining, by a processor coupled to the subsystem processor, additional subsystem processor tuning performance data when allocated power is provided to the peripheral device,--------”. The examiner suggests to replace with ------- determining, by a processor coupled to the subsystem processor, an additional tuning performance data of the subsystem processor when allocated power is provided to the peripheral device,-------, to avoid antecedent basis issue.
Claim 9, on line 2 of page 21 recites, “-----change a subsystem processor performance level while leaving one or more of a frequency and voltage setting of the subsystem processor at a current level--------”. The examiner suggests to replace with -------change performance level of the subsystem processor while leaving one or more of a frequency and voltage setting of the subsystem processor at a current level-------, to avoid antecedent basis issue.
Claim 14, on line 3 – 8 of page 22 recites, “-----determine additional subsystem processor tuning performance data when allocated power is provided to the peripheral device, based on available subsystem processor power; in response to the determination of the additional subsystem processor tuning performance data, using, by the subsystem processor, the additional tuning performance data to change subsystem processor performance when the allocated power is shifted from the peripheral device to the subsystem processor; ------- determine an additional tuning performance data of the subsystem processor when allocated power is provided to the peripheral device, based on available subsystem processor power; in response to the determination of the additional tuning performance data of the subsystem processor, using, by the subsystem processor, the additional tuning performance data to change performance of the subsystem processor when the allocated power is shifted from the peripheral device to the subsystem processor;-------, to avoid antecedent basis issue.
Claim 16, on line 4 of page 23 recites, “-----change a subsystem processor performance level while leaving one or more of a frequency and voltage setting of the subsystem processor at a current level--------”. The examiner suggests to replace with -------change performance level of the one or more subsystem processors while leaving one or more of a frequency and voltage setting of the one or more subsystem processors at a current level-------, to avoid antecedent basis issue.
Claim 17, on line 4 – 6 of page 23 recites, “-----change a subsystem processor performance level, and use additional subsystem processor tuning performance data obtained from a processor to change subsystem processor performance when the allocated power is shifted from the peripheral device to the subsystem processor--------”. The examiner suggests to replace with -------change performance level of the one or more subsystem processors, and use additional tuning performance data  of the one or more subsystem processor obtained from a processor to change performance of the one or more subsystem processor when the allocated power is shifted from the peripheral device to the one or more subsystem processors-------, to avoid antecedent basis issue.
Claim 19, on line 4 – 5 of page 24 recites, “----based on power usage requirements of the subsystem processor and based on power usage requirements of the peripheral device. The examiner suggests to replace with ------- based on power usage requirements of the one or more subsystem processor and based on power usage requirements of the peripheral device -------, to avoid antecedent basis issue.
Claim 20, on line 4 – 5 and 10 – 11 of page 24 recites, “----use additional tuning performance data provided by a processor, to change subsystem processor performance when the allocated power is shifted from the peripheral device to the subsystem processor; and ---------based on the power consumption data of the peripheral device, changing an amount of power allocated to the subsystem processor.----- The examiner suggests to replace with ------- use an additional tuning performance data provided by a processor, to change performance  of the one or more subsystem processors when the allocated power is shifted from the peripheral device to the subsystem processor; and ---------based on the power consumption data of the peripheral device, changing an amount of power allocated to the one or more subsystem processors.----- -------, to avoid antecedent basis issue.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,073, 889 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim common subject matter, as follow: (since all the claims recited similar limitations, examiner only shows independent claims 1, 8, and 15 as example in claim comparison table):
Instant application
U.S. Patent 11,073,889 B2
1. A method for controlling power consumption of a subsystem processor in a first device comprising: determining, by the subsystem processor that is operative to produce data, an allocated power for a peripheral device; issuing, by the subsystem processor, allocated power information for the peripheral device to cause the allocated power to be provided to the peripheral device; and shifting, by the subsystem processor, at least a portion of the allocated power from the peripheral device to the subsystem processor in response to a usage change event associated with the peripheral device.

1. A method for controlling power consumption of a graphics processing unit (GPU) in a first device comprising: determining, by the GPU that is operative to produce at least graphics data, an allocated power for a USB device; issuing, by the GPU, allocated power information for the USB device to cause the allocated power to be provided to the USB device; and shifting, by the GPU, at least a portion of the allocated power from the USB device to the GPU in response to a usage change event associated with the USB device.
8. A computing device comprising: at least one peripheral communication port; a power delivery controller operatively coupled to the peripheral port; at least subsystem processor of the computing device that is operative to produce data, operatively coupled to the power delivery controller and to the peripheral port, configured to: determine an allocated power for a peripheral device connectable through the peripheral port; issue allocated power information to the power delivery controller for the peripheral device to cause the allocated power to be provided to the peripheral device; and shift, at least a portion of the allocated power from the peripheral device to the subsystem processor in response to a usage change event associated with the peripheral device.
8. A computing device comprising: at least one universal serial bus (USB) port; a power delivery controller operatively coupled to the USB port; at least one graphics processing unit (GPU) that is operative to produce at least graphics data, operatively coupled to the power delivery controller and to the USB port, configured to: determine an allocated power for a USB device connectable through the USB port; issue allocated power information to the power delivery controller for the USB device to cause the allocated power to be provided to the USB device; and shift, at least a portion of the allocated power from the USB device to the GPU in response to a usage change event associated with the USB device.
15. A non-transitory storage medium product comprising executable instructions stored thereon that when executed by one or more subsystem processors of a computing device that is operative to produce at least graphics data, causes the one or more subsystem processor's to: determine an allocated power for a peripheral device; issue allocated power information for the peripheral device to cause the allocated power to be provided to the peripheral device; and shift at least a portion of the allocated power from the peripheral device to the subsystem processor in response to a usage change event associated with the peripheral device.
15. A non-transitory storage medium product comprising executable instructions stored thereon that when executed by one or more graphics processing units (GPU's) that is operative to produce at least graphics data, causes the one or more GPU's to: determine an allocated power for a USB device; issue allocated power information for the USB device to cause the allocated power to be provided to the USB device; and shift at least a portion of the allocated power from the USB device to the GPU in response to a usage change event associated with the USB device.


	
All the elements of the dependent claims 2 – 7, 9 – 14 and 16 – 20 of the instant application are described in 2 – 7, 9 – 14 and 15 – 20 of US Patent 11, 073, 889 B2.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawar et al., US 20180275738 A1 [hereinafter as Pawar] [cited by applicant in IDS] in view of Paul et al., US 20150355692 A1 [hereinafter as Paul] [cited by applicant in IDS].      
As to claims 1, 8 and 15, Pawar teaches a method, a non-transitory storage medium [2160 memory subsystem comprising executable instructions stored thereon that when executed by one or more graphics processing units (GPU's) [para 0105], causes the one or more GPU's [para 0098, 0105, 0135 – 0137, claims 20 – 21] and a computing device [100 computer system, para 0020, fig. 1] comprising: at least one peripheral communication port [118a, 118b peripheral port, para 0023 – 0024, 0057]; a power delivery controller [124 platform policy manager controller] operatively coupled to the peripheral port [para 0034, as shown in fig. 1 – 2, 8]; at least subsystem processor [2110 processor] of the computing device [2100, para 0097 – 0098, fig. 8] that is operative to produce data [para 0099 – 0100], operatively coupled to the power delivery controller [124] and to the peripheral port [para 0034, as shown in fig.1 – 3, 8], configured to: determine an allocated power for a peripheral device [2120 audio subsystem, 2130 display subsystem as shown in fig. 8] [based on device attached or coupled , type of device and ratings and voltage and current requirement of the device] connectable through the peripheral port [para 0029, 0034, 0036 – 0037, 0039 - 0040, 0064, 0076, as shown in fig. 3, 8]; issue allocated power information to the power delivery controller [124] for the peripheral device to cause the allocated power to be provided to the peripheral device [para 0041 – 0042, 0056, 0065 – 0069, 0076]. Pawar’s power delivery controller [124 power delivery controller of a subsystem processor 2110] teaches to reassign at least portion of the allocated power to port [2130 display system connected to port] to another port in response to a usage change event associated with the peripheral device [2120 audio subsystem, 2130 display subsystem][para 0013, 0068 – 0069, 0076, 0080, 0083, 0086, 0087, 0126 – 0128, claims 1].
	          However, Pawar’s power delivery controller does not teach shift, at least a portion of the allocated power from the peripheral device to the subsystem processor in response to a usage change event associated with the peripheral device.
	       Paul teaches in the same filed of endeavor computer system [100, para 0014, fig. 1] and power management method including performance controller [125] to determine and shift, at least a portion of the allocated power from the peripheral device [115 GPU cores] to the subsystem processor [110 CPU core] in response to a usage change event associated with the peripheral device [Performance controller 125 shifts power credits from the GPU to the CPU when GPUFSEN is less than a low GPU frequency sensitivity threshold, LFSTHGPU and CPUFSEN is greater than HFSTHCPU, para 0034 – 0035].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Pawar and Paul before the effective filing date of the claimed invention, to combine and modify/include 124 platform policy manager controller of the computer system as disclosed by Pawar to include performance controller [125] to determine and shift, at least a portion of the allocated power from the peripheral device [115 GPU cores] to the subsystem processor [110 CPU core] in response to a usage change event associated with the peripheral device [Performance controller 125 shifts power credits from the GPU to the CPU when GPUFSEN is less than a low GPU frequency sensitivity threshold, LFSTHGPU and CPUFSEN is greater than HFSTHCPU, para 0035] as taught by Paul in order to obtain dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU and GPU based on processing demands of CPU and GPU [para 0016]. 
One of ordinary skill in the art wanted to be motivated to include performance controller [125] to determine and shift, at least a portion of the allocated power [allocated power credits] from the peripheral device [115 GPU cores] to the subsystem processor [110 CPU core] in response to a usage change event associated with the peripheral device [Performance controller 125 shifts power credits from the GPU to the CPU when GPUFSEN is less than a low GPU frequency sensitivity threshold, LFSTHGPU and CPUFSEN is greater than HFSTHCPU, para 0035] in order to obtain dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU and GPU based on processing demands of CPU and GPU [para 0016].
As to claims 2, 9 and 16, Pawar modified by Paul teaches the limitations of claims 1, 8 and 15 as above. Paul further teaches wherein shifting by the subsystem processor [CPU] comprises using the allocated power shifted [allocated power credits] from the peripheral device [GPU] to change a subsystem processor [CPU] performance level [by allocating power] while leaving one or more of a frequency and voltage setting [not directly scalable with respect to their DVFS states] of the subsystem processor at a current level [para 0018 – 0019, 0032].
One of ordinary skill in the art wanted to be motivated to include performance controller [125] using the allocated power shifted [allocated power credits] from the peripheral device [GPU] to change a subsystem processor [CPU] performance level [by allocating power] while leaving one or more of a frequency and voltage setting [not directly scalable with respect to their DVFS states] of the subsystem processor at a current level [para 0018 – 0019, 0032] in order to obtain dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU and GPU based on processing demands of CPU and GPU [para 0016].
As to claims 3, 10 and 17, Pawar modified by Paul teaches the limitations of claims 1, 8 and 15 as above. Paul further teaches wherein shifting by the subsystem processor comprises using the allocated power [allocated power credits] shifted from the peripheral device [GPU] to change a subsystem processor [CPU] performance level, and determining, by a processor [110 CPU cores] coupled to the GPU [115 GPU cores][para 0015], additional GPU tuning performance data when allocated power is provided to the USB device [by performance controller 125], based on available GPU power [power credit]; and using by the GPU, the additional tuning performance data to change GPU performance when the allocated power is shifted from the USB device to the GPU [125, performance controller shifts power credits from CPU to GPU][para 0005, 0016, 0020, 0034 – 0035, 0046, 0049].
One of ordinary skill in the art wanted to be motivated to include determining, by a processor coupled to the GPU, additional GPU tuning performance data when allocated power is provided to the USB device, based on available GPU power [power credit]; and using by the GPU, the additional tuning performance data to change GPU performance when the allocated power is shifted from the USB device to the GPU [125, performance controller shifts power credits from CPU to GPU][para 0005, 0016, 0020, 0034 – 0035, 0046, 0049] in order to obtain a system with plurality of heterogeneous processing units [CPU cores, GPU cores] to control an active frequency state of a first type of processing unit based on first activity metric associated with first type of processing unit and second activity metric associated with a second type of processing unit [para 0059].
As to claims 4, 11 and 18, Pawar modified by Paul teaches the limitations of claims 1, 8 and 15 as above. Paul further teaches shifting, by the subsystem processor [CPU] , at least a portion of the allocated power [allocated power credits] back to the peripheral device [GPU] in response to another usage change event [Performance controller 125 shifts power credits from the CPU to the GPU when GPUFSEN is high than a high GPU frequency sensitivity threshold, HFSTHGPU and CPUFSEN is lower than LFSTHCPU, para 0034].
One of ordinary skill in the art wanted to be motivated to include performance controller [125] to determine and shift, at least a portion of the allocated power [allocated power credits] from the peripheral device [115 GPU cores] to the subsystem processor [110 CPU core] including at least a portion of the allocated power [allocated power credits] back to the peripheral device [GPU] in response to another usage change event [Performance controller 125 shifts power credits from the CPU to the GPU when GPUFSEN is high than a high GPU frequency sensitivity threshold, HFSTHGPU and CPUFSEN is lower than LFSTHCPU, para 0034]in order to obtain dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU and GPU based on processing demands of CPU and GPU [para 0016].
As to claims 5, 12, and 19, Pawar further teaches determining, by the subsystem processor, the allocated power for the peripheral device is based on power usage requirements of the subsystem processor and based on power usage requirements of the peripheral device [based on device attached or coupled, type of device and ratings and voltage and current requirement of the device] [para 0039 – 0040, 0043 – 0044, 0069 – 0070, 0086].
As to claims 6, 13 and 19, Pawar modified by Paul teaches the limitations of claims 1, 8 and 15 as above. Paul further teaches wherein shifting, by the subsystem processor, at least the portion of the allocated power from the peripheral device to the subsystem processor comprises at least one of: maintaining an amount of allocated power constant [no change allocated power credit, para 0034] or changing an amount of allocated power [allocated power credits] upon request from the peripheral device [para 0034 – 0035].
One of ordinary skill in the art wanted to be motivated to include performance controller [125] to determine and shift, at least a portion of the allocated power [allocated power credits] from the peripheral device [115 GPU cores] to the subsystem processor [110 CPU core] including at least the portion of the allocated power from the peripheral device to the subsystem processor comprises at least one of: maintaining an amount of allocated power constant [no change allocated power credit, para 0034] or changing an amount of allocated power [allocated power credits] upon request from the peripheral device [para 0034 – 0035] in order to obtain dynamic voltage and frequency scaling (DVFS) to adapt voltage and clock levels of the CPU and GPU based on processing demands of CPU and GPU [para 0016].
As to claims 7, 14 and 20, Pawar modified by Paul teaches the limitations of claims 1, 8 and 15 as above. Paul further teaches determining, by a processor [110 CPU cores] coupled to the subsystem processor [125 performance controller], additional subsystem processor [125] tuning performance data when allocated power is provided to the peripheral device [GPU], based on available subsystem processor power [available power credits]; using, by the subsystem processor [125], the additional tuning performance data to change subsystem processor performance when the allocated power [allocated power credits] is shifted from the peripheral device to the subsystem processor [125][125 performance controller employs frequency sensitivity metrics to provide a measure of improvement in performance for a unit increase in frequency of associated core, para 0021 - 0022]; and wherein shifting, by the subsystem processor [125], at least the portion of the allocated power [allocated power credits] comprises: obtaining power consumption data [power consumption associated increase and decrease frequency and voltage] of the peripheral device [GPU] when allocated power [allocated power credits] is provided to the peripheral device [para 0012 – 0013, 0019, 0032]; and based on the power consumption data [power consumption associated increase and decrease frequency and voltage] of the peripheral device, changing an amount of power allocated [allocated power credits] to the subsystem processor [para 0019, 0021, 0032].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186